Title: To Thomas Jefferson from William Jones, 2 January 178[9]
From: Jones, William
To: Jefferson, Thomas



Sir
London Jany. 2nd. 1788

Herewith you receive the Two Thermometers, and I believe tolerably consistent with the description contained in the favour of your Letter. Being confined to a small period of time, and that near the most busy of Times, Christmas, I was prevented from paying that peculiar attention to the process in the fabrication of your Thermometers, as I wished. The essential parts, The Tubes and Scales I know to be good and the mounting in the larger to be eligible for your purpose. The smaller one is not immediately contrived for the same suspension but may be easily so placed as to be so by fixing 2 perpendicular peices of wood to the side of your window, and the Thermometer placed against them as per annexed figure.
If these should not please, upon more time being allowed I’ll make two others for you and take these back, as I am always desirous to make Instruments singularly exact and complete when intended for nice experiments and observations. I have made some small additions to my Portable Orrery the Description of which I have enclosed as a small present to you. Ere long Sir I expect to be in Paris and if there is any Instrument or Instruments, that I can take the charge of for yourself or friends The order for them  will be a peculiar favour to Sir Your Much Obliged and Obedt. Servt.,

Wm. Jones


P.S. I have enclosed the particulars of a New Dictionary of Arts and Sciences. It is a Work that I have engagement in To make out and supply explanations &c. of all the new Philosophical Instruments. Should it merit the favour of your purchase, I shall be happy in supplying you with the work having a concern in it. Under the word “America” they have made some extracts from your late publication.

